Title: From George Washington to Robert Dinwiddie, 3 August 1757
From: Washington, George
To: Dinwiddie, Robert



[Fort Loudoun, 3 August 1757]
To Governor DinwiddieHonble Sir,

Your favours of the 13th & 18th ultimo, with the commissions, Warrants, and money, I have received.
The Indian accompts I have so often mentioned, and which your Honor says you do not understand, are expences which have accrued on account of provisions, as they have marched from place to place (for they will not eat salt-meat; but kill fresh wherever it is to be found) Liquor, unavoidably to be given to them; Horses, pressed for the use of their sick, &c. and never returned: Tomahawks, and a great many other things which there was a necessity of purchasing for them. The people will never trust their vouchers, for the delivery of these things, to doubtful Messengers; and most of those articles are too inconsiderable to induce them to go down to Williamsburgh. They therefore think themselves ill used, and complain of oppression.
We have received Draughts as per the enclosed list: which list is agreeable, I hope, to your Honors orders to me Their number has fallen so far short of expectation, that the 8 remaining companies will not exceed 90 rank and file, each. It is not in my power to send a roll of each company, ’till the Captains get all their men together; as soon as this is done, I have ordered an exact size-roll to be transmitted to me, of each company, and I shall forward them to your Honor, without loss of time. As the best Captains were fixed upon by your Honor, below; and some of our worst Subalterns resigned since; I have filled up the vacant commissions according to seniority, and hope it will be agreeable, as I think it was most equitable. Your Honor desired I wou’d give Sergeant Feint an Ensigns commissions: But I apprehend you only meant it, in case there had been Draughts

enough for 12 companies. and therefore I declined doing it ’till I hear further from you: especially as there are yet volunteers in the Regiment, who have long served in hope of preferment, and given equal proofs of good Behaviour and of course expect to be preferred before Sergeants[.] However, I have reserved one vacancy, to be filled up either with Feint or Mr Chew (the oldest volunteer) as your Honor shall now direct.
The present Officers names, and dates of their commissions, may be seen by the enclosed.
The men are marched for augusta, that were designed for the forts at Vauses and Dickensons, and Major Lewis sent to command there. Those for the Branch, under Captn Waggoner, are also marched: and there now remain here no more than Capt. Stewarts company and my own, except about 40 workmen which I took from the Draughts, to work at this place.
I have ordered two Officers to Ft Cumberland to inspect the refused Beef; and have sent up Mr Kennedy, who acted as Commissary, there, with directions to use every means to save it, as adding fresh pickle, &c.
I send Your Honor a copy of the proceedings of a General Court martial. Two of those condemned, namely, Ignatious Edwards, and Wm Smith, were hanged on thursday last, just before the companies marched for their respective posts. Your Honor will, I hope excuse my hanging, instead of shooting them: It conveyed much more terror to others; and it was for example sake, we did it. They were proper objects to suffer: Edwards had deserted twice before, and Smith was accounted one of the greatest villains upon the continent. Those who were intended to be whipped, have received their punishment accordingly; and I should be glad to know what your Honor wou’d choose to have done with the rest?
A return for the month of June, I herewith send. I had a letter from Colo. Stanwix the other day, concerning the deposition of Street: He seems to put no great confidence in the report; and wrote me, that he was intrenching himself at Carlyle.
I have received advice from Augusta, that the Indians had appeared in large bodies there, and done some mischief—A Letter also from Captn McKenzie, on the South-Branch, informs me, that the enemy had taken away four or five men, and scalped another, who was carelessly reaping in a field.

As Major Lewis is gone towards the first, and Capt. Waggoner towards the latter parts, I am in hopes they will keep the inhabitants from hurt.
We are, by reason of our dispersed situation, greatly at a loss for the articles of war; I should be glad if your Honor wou’d order many of them to be printed: In the regular Service there is scarcely a Sergeant but what has a copy.
I shou’d be glad to know too, in time, whether your Honor intends to pursue the last resource of the Act of Assembly for compleating the Regiment, vizt recruiting? If so, money will be wanted. I am &c.

G:W.
Fort Loudoun August 3d 1757   

